UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 01-20711


         WESTERN ATLAS INTERNATIONAL INC; WESTERN GEOPHYSICAL,

                                Plaintiffs-Counter Claimants-Appellees,

                                   versus

                     OCEAN CHEMICAL CARRIERS, INC,

                                 Defendant-Counter Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-98-CV-3307)

                        September 17, 2002
Before REAVLEY, BARKSDALE, and CLEMENT, Circuit Judges.


PER CURIAM:*

     Having heard oral argument, and reviewed the briefs and

pertinent    parts   of   the   record,   the   judgment   is   affirmed    for

essentially the reasons stated by the district court.

                                                                 AFFIRMED




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.